DENSON. J.
It is conceded by appellant that the bill of exceptions is properly a part of the record only for the purpose of reviewing the action of the court in overruling the motion for a new trial, and therefore the appellant does not insist on the first and second grounds *661in the assignment of errors.—Ala. M. Ry. Co. v. Brown, 129 Ala. 282, 29 South. 548; People’s Saving Bank v. Keith, 136 Ala. 469, 34 South. 925.
Coming, then, to the motion for a new trial, we find the first ground for the motion is that the verdict was contrary to law. It is conceded that this ground is too general, and we shall not consider it.—Cobb v. Malone, 92 Ala. 630, 9 South. 738; Winter & Loeb v. Judkins, 106 Ala. 259, 17 South. 627; Ala. Midland Ry. Co. v. Brown, supra.
The fifth and sixth grounds in the motion cannot be considered, because of generality in their statement. Neither of the charges are set out in either ground of the motion.—Cobb v. Malone, 92 Ala. 630, 9 South. 738; Winter & Loeb v. Judkins, 106 Ala. 259, 17 South. 627; Ashford v. Ashford, 136 Ala. 631, 34 South. 10, 96 Am., St. Rep. 82; Williams v. Coosa Mfg. Co., 138 Ala. 673, 33 South. 1015; Ala. Midland Ry. Co. v. Brown, 129 Ala. 282, 29 South. 548.
The evidence has been duly considered, and it has been found that there was evidence which, if believed, authorized the verdict rendered, and we do not feel, in view of all the facts, authorized to reverse the judgmnet of the trial court in refusing a new trial, either on the ground that the verdict was contrary to the evidence or that the damages awarded were excessive.—Cobb v. Malone, supra; Dillard v. Savage, 98 Ala. 598, 13 South. 514; Ala. Midland Ry. Co. v. Brown, supra; Jones v. Tucker, 132 Ala. 305, 31 South. 21.
The foregoing considerations require an affirmance of the judgment of the circuit court.
Affirmed.
Tyson, C. J., and Haralson, and Simpson, JJ., concur.